

113 SRES 246 ATS: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States. 
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 246IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Menendez (for himself, Mr. Reid, Mr. Cornyn, Mr. Begich, Mr. Bennet, Mrs. Boxer, Mr. Coons, Mr. Durbin, Mrs. Feinstein, Mrs. Hagan, Mr. Heinrich, Mr. Kaine, Ms. Mikulski, Mr. Nelson, Mr. Reed, Mr. Rubio, Mr. Schumer, Ms. Stabenow, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Warner, Mr. Brown, Mr. Merkley, Mr. Heller, Mr. Casey, Ms. Warren, Mr. Enzi, Mrs. Murray, and Mr. Cardin) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Latinos in the United States and the
		  immense contributions of Latinos to the United States. Whereas from September 15, 2013 through October 15, 2013,
			 the United States celebrates Hispanic Heritage Month;Whereas the Census Bureau estimates the Hispanic
			 population in the United States at over 53,000,000 people, making Hispanic
			 Americans the largest racial or ethnic minority group in the United States
			 overall and in 21 individual States;Whereas the United States Hispanic population is ranked
			 2nd worldwide, exceeding the size of every country except Mexico;Whereas 8 States in the United States had 1,000,000 or
			 more Latino residents in 2012, inlcuding Arizona, California, Colorado,
			 Florida, Illinois, New Jersey, New York, and Texas;Whereas Latinos grew the United States population by
			 1,100,000 between July 1, 2011 and July 1, 2012, accounting for nearly half of
			 all population growth during this period;Whereas the Hispanic population in the United States is
			 projected to grow to 128,800,000 by 2060, at which point the Hispanic
			 population will comprise 31 percent of the total United States population,
			 which is nearly double the 2012 percentage;Whereas 1 in 4 public school students in the United States
			 is Hispanic, and the total number of school-age Hispanic children in the United
			 States is expected to reach 28,000,000 by 2050;Whereas 19 percent of all college students between the
			 ages of 18 and 24 years old are Hispanic, making Hispanics the largest racial
			 or ethnic minority group on college campuses in the United States, including
			 both 2-year community colleges and 4-year colleges and universities;Whereas a record 11,200,000 Latinos voted in the 2012
			 presidential election, representing a record 8.4 percent of the electorate in
			 the United States;Whereas the annual purchasing power of Hispanic Americans
			 is an estimated $1,200,000,000,000 and is expected to grow to
			 $1,500,000,000,000 by 2015;Whereas there are approximately 3,000,000 Hispanic-owned
			 firms in the United States, supporting millions of employees nationwide and
			 contributing more than $500,000,000,000 in revenue to the economy of the United
			 States;Whereas Hispanic-owned businesses represent the
			 fastest-growing segment of small businesses in the United States, with Hispanic
			 entrepreneurs starting businesses at more than double the national rate;Whereas as of August 2013, nearly 25,000,0000 Hispanic
			 workers represented 16 percent of the total civilian labor force in the United
			 States and the share of Latino labor force participation is expected to grow to
			 18.5 percent by 2020;Whereas Latinos have the highest labor force participation
			 rate of any racial or ethnic group (66.3 percent compared to 63.2 percent
			 overall);Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and have bravely fought in every war in the history of the United
			 States;Whereas as of July 31, 2013, 162,717 Hispanic active duty
			 service members served with distinction in the Armed Forces of the United
			 States;Whereas as of June 30, 2013, a total of 82,343 Hispanics
			 had served in Afghanistan;Whereas as of September 2013, 668 United States military
			 fatalities in Iraq and Afghanistan have been Hispanic;Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of individuals who made the ultimate sacrifice
			 for the United States in the conflict, even though Hispanics comprised only 4.5
			 percent of the population of the United States at the time;Whereas 140,000 Hispanic soldiers served in the Korean
			 War;Whereas as of September 2013, there are an estimated
			 1,377,000 Hispanic veterans of the Armed Forces of the United States;Whereas 44 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force that can be bestowed on an individual serving in the Armed Forces
			 of the United States;Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 1 seat on the
			 Supreme Court, 3 seats in the Senate, 35 seats in the House of Representatives,
			 and 1 seat in the Cabinet; andWhereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be itThat the Senate—(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2013 through October
			 15, 2013;(2)esteems the
			 integral role of Latinos and the manifold heritage of Latinos in the economy,
			 culture, and identity of the United States; and(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities that celebrate the cultural contributions of Latinos to
			 American life.